DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election with traverse of claims 1-11 in the reply filed on 07/16/2022 is acknowledged.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “light guide configured to”, “multicolor light source being configured to”, “diffraction gratings configured to” in claims 1, 10, fig. 8 of instant application; “color optical emitters configured to” in claim 3, in paragraph 0015-0045 of instant specification; “the grating characteristic being configured to” in claim 6, in paragraph 0039 of instant specification; “a grating depth configured to”, claim 7, in paragraph 0083, 0099 of instant specification; “the collimator being configured to”, in claim 9, in paragraph 0043 of instant specification;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170363794 by Wan et al.

Regarding claim 1, a multicolor static multiview display (fig. 3 shows two layers) comprising: 
a light guide configured to guide light beams (in addition to discussion above, paragraph 0051, 0053 teaches light beams); 
a multicolor light source at an input location on the light guide, the multicolor light source being configured to provide within the light guide a plurality of guided light beams comprising a selectable color and having different radial directions from one another (in addition to discussion above, paragraph 0052 teaches “The three light source groups respectively emit red light, green light and blue light. Each light source group includes one or two light sources (the case of two light sources is shown in the figure). In a following, a case where the first light source group is a red light source group, the second light source group is a green light source group, and the third light source group is a blue light source group is described as an example. Apparently, colors of these light sources can be interchanged and are not limited to the above example. In some specific scenario, the above three colors may even be replaced by any other solid colors such as yellow, cyan, and magenta, as long as it is ensured that each light source group emits light of a different color.”, paragraph 0051, 0053 teaches different radial direction); and 
a plurality of diffraction gratings configured to emit directional light beams representing a color static multiview image, each diffraction grating being configured to provide from a portion of a guided light beam of the guided light beam plurality a directional light beam having, a color, an intensity and a principal angular direction corresponding to a color view pixel of the color static multiview image (in addition to discussion above, paragraph 0051 teaches “Taking the first rectangular light guide plate 301 as an example, multiple nano-diffraction gratings 303a to 303i having diffraction directions 302a to 302i are shown in FIG. 3 in a simplified manner. These nano-diffraction gratings are actually small points in the micro/nano-scale. The multiple pixels form multiple pixel arrays, where pixels in respective pixel arrays are interleaved with each other in an ordered or an unordered manner, and pixels in each pixel array are uniformly disturbed on the light-emerging surface of the rectangular light guide plate. Light emitted by pixels in a same pixel array is directed to a same viewing angle, and different pixel arrays have different viewing angles.” Herein, fig. 3-5 shows the light is propagating through the first display layer 301, then the light is diffracted through the pixel/nano diffraction gratings 303. For example, 302 in fig. 3 or 407 in fig. 4 lights diffracted through these grating are radial).

Regarding claim 2, the multicolor static multiview display wherein the input location of the multicolor light source is on a side of the light guide at about a midpoint of the side (in addition to discussion above, paragraph 0051 and 0053 teaches location of multicolor light source).

Regarding claim 3, the multicolor static multiview display wherein the multicolor light source comprises a plurality of color optical emitters configured to provide different colors of light, color optical emitters of the color optical emitter plurality configured to provide a first color of the different colors of light being interlaced within an extent of the multicolor light source with color optical emitters of the color optical emitter plurality configured to provide a second color of the different colors of light, and wherein the selectable color comprises a combination of the different colors of light (in addition to discussion above, paragraph 0052, 0056 teaches different colors of light and color optical emitters.).

Regarding claim 4, the multicolor static multiview display wherein the plurality of color optical emitters comprises a red light emitting diode, a green light emitting diode, and a blue light emitting diode, the different colors of light being red light, green light and blue light and the selectable color being a combination of the red, green and blue light controlled by a relative emission intensity of the red, green, blue light emitting diodes (in addition to discussion above, fig. 6, paragraph 0052, 0056 teaches plurality of color optical emitters).

Regarding claim 5, the multicolor static multiview display wherein a grating characteristic of the diffraction grating is configured to determine the intensity and the principal angular direction of the directional light beam, the grating characteristic being a function of both a location of the diffraction grating on a surface of the light guide and the input location of the multicolor light source on a side of the light guide (in addition to discussion above, fig. 1-2, paragraph 0044-0045 teaches incident angle depends on light source location compare to diffraction grating).

Regarding claim 6, the multicolor static multiview display wherein the grating characteristic comprises one or both of a grating pitch of the diffraction grating and a grating orientation of the diffraction grating, the grating characteristic being configured to determine the principal angular direction of the directional light beam provided by the diffraction grating (in addition to discussion above, paragraph 0044 teaches “….which are schematic structural diagrams of a diffraction grating in a nano-scale in an XY plane an XZ plane, respectively. According to a grating equation, a period and an orientation angle of a nano-diffraction grating pixel 101 satisfies the following relationships”).

Regarding claim 8, the multicolor static multiview display wherein the plurality of diffraction gratings is located on a surface of the light guide opposite to a light beam emission surface of the light guide (in addition to discussion above, paragraph 0051, 0053 teaches “In spite of this, considering the part of light beams which is reflected an absorbed, light sources on the front and the back light guide plates can be designed such that the intensity of the light source on the second rectangular light guide plate 311 is greater than the intensity of the light source on the first rectangular light guide plate 301 above the second rectangular light guide plate 311, thereby achieving an overall effect that the light beams emitted by the second rectangular light guide plate 311 and transmitted through the first rectangular light guide plate 301 can have almost the same intensity as the light beams emitted by the light source on the first rectangular light guide plate 301 and emerging from the first rectangular light guide plate 301.”).

Regarding claim 9, the multicolor static multiview display further comprising a collimator between the light source and the light guide, the collimator being configured to collimate light emitted by the light source, the plurality of guided light beams comprising collimated light beams (in addition to discussion above, paragraph 0052 teaches collimator between the light source and the light guide).

Regarding claim 10, the multicolor static multiview display further comprising another multicolor light source at another laterally offset input location on the light guide, the other multicolor light source being configured to provide another plurality of guided light beams, wherein the plurality of guided light beams and the other plurality of guided light beams have different radial directions from one another, and wherein switching between the multicolor light source and the multicolor other light source is configured to animate the color static multiview image, the multicolor static multiview display being a quasi-static multicolor multiview display (in addition to discussion above, paragraph 0061 teaches “In a first manner, the rectangular light guide plate is provided with a light source on one side of a pair of parallel opposite sides, sub-pixels on the liquid crystal panel are aligned with sub-pixels in the rectangular light guide plates, light guided by the rectangular light guide plates at a viewing angle matches with an image on the liquid crystal panel at the viewing angle, the multiple rectangular light guide plates switch colors to match the colors required by the liquid crystal for forming an image, and with sequential refreshing of the liquid crystal panel, naked-eye 3D display can be obtained. In a second manner, the rectangular light guide plate is provided with light sources on both sides of a pair of parallel opposite sides, sub-pixels on the liquid crystal panel do not need to be aligned with sub-pixels in the rectangular light guide plates, image control are performed by the crystal liquid panel, the light guide plate performs active switching on light sources of a same color between two opposite directions to implement switching between images at different viewing angles.”, paragraph 0063 teaches “As shown in the figure, 901a and 901b each represent a light source group acquired by superposing three light source groups, 902 represents the stacked multi-layer rectangular light guide plate. Nano-diffraction grating pixels in the multi-layer rectangular light guide plate 902 do not need to be aligned with pixels on the liquid crystal panel 911. The two light source groups operate alternately. Because of symmetry of the diffraction angles of the nano-diffraction grating, switching between two viewing angles can be achieved. In combination with switching of images on the liquid crystal panel, separation of images of multiple viewing angles can be achieved.”).

Regarding claim 11, the multicolor static multiview display wherein the light guide is transparent to light propagating in a direction orthogonal a direction of propagation of a guided light beam of the guided light beam plurality within the light guide (in addition to discussion above, paragraph 0053 teaches transparency).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170363794 by Wan et al. in view of US 2018/0004156 by Schilling et al.

Regarding claim 7, Wan et al. discloses a light guide, but fails to disclose the multicolor static multiview display wherein the grating characteristic comprises a grating depth configured to determine the intensity of the directional light beam provided by the diffraction grating.
	Schilling et al. discloses the multicolor static multiview display wherein the grating characteristic comprises a grating depth configured to determine the intensity of the directional light beam provided by the diffraction grating (paragraph 0028 teaches “Like a binary grating, such a grating has essentially perpendicular edges, yet does not consist of a regular sequence of valleys of equal depth and elevations of equal height, but rather of a repeating sequence of a plurality of steps with increasing and decreasing structure depth respectively. Such structures, also known as phase gratings, have a particularly high wavelength sensitivity and can be used in particular to produce more than two colors in the volume hologram. When three primary colors, e.g. RGB (Red Green Blue), and a corresponding color grid are used, the production of true-color holograms with high register accuracy is thus possible.”)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the grating characteristic, as taught by Schilling et al. into the system of Wan et al., because such incorporation would improve color sensitivity and accuracy.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484